UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7988



ALVIN WAYNE BOOTH,

                                              Plaintiff - Appellant,

          versus


CORR. OFFICER FISHER; JIMMY E. WEAVER,
Chairman; LEWIS W. BARLOW, Superintendent,


                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Walter D. Kelley, Jr., District
Judge. (2:06-cv-00633-WDK)


Submitted: May 31, 2007                        Decided: June 5, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alvin Wayne Booth, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Alvin Wayne Booth appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000).    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   Booth v. Corr. Officer Fisher, No. 2:06-cv-

00633-WDK (E.D. Va. Nov. 14, 2006). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 2 -